In this case a fi. fa. had been levied upon a tract of land which was claimed by Jesse Mercer. The sheriff who ma(^e the levy, proved that the claimant lived on the land at the time the levy was made and also that Long, one of the defendants, lived upon it at a period subsequent to the date of the judgment. Plaintiff in fi. fa. contended that he had Proved enough to remove the onus and put the claimant to the production of his title. This was opposed by claimant’s counsel, Pending the discussion it was discovered that more than seven years had elapsed between the date of the last enjry anc| 0f t[le leVy, and that the entry was subsequent to the 22d of December, 1823, the date of the act rendering judgments void after such lapse of time. The construction of that statute, which has been adopted by the judges in convention, is, that where seven years have elapsed, without an entry on the fi.fa. showing vigilance on the part of the plaintiff or owner, the judgment is void. In conformity with this construction, the fi. fa. now before the court is adjudged to be void and of no effect.
*167The counsel for plaintiff in ft. fa. then stated that the administrators of Stone believed the ft. fa. to have been satisfied, but finding it with other papers of their intestate, they had felt it to be their duty to levy it upon property which they knew had belonged to one of the defendants since the date of the judgment. Evidence was then offered which proved that the ft. fa. had been satisfied with defendant’s money. The fi.Ja. was ordered to be returned satisfied.